DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.

Allowable Subject Matter
Claims 1-3, 5, 17, 18, 20, 21, 24-27 are allowed. The examiner agrees with the arguments on pages 13+ about the references applied in the 8/10/2021. Raleigh does not disclose receiving, through any user interface, “characteristics data representing one or more characteristics for the specification . . ., including a plurality of properties for at least one of the characteristics, wherein the characteristics for the specification define a plurality of fillable data fields for accepting user input data, and wherein the properties of the characteristics define what data values are acceptable in the fillable data fields,” let alone a “first user interface” by which both a “request . . . to generate a specification for the telecommunications product” and the claimed “characteristics data” is received. Raleigh also fail to disclose “receiving, . . . via the first user interface, input rules data representing at least one rule for the specification,” as required by claim 1. Similar findings apply to claim 24.
The examiner also makes note of Jagtap (US 9754303 B1) which discloses a user interface for enabling a designer to configure and publish a plurality of different service offerings and Chang (US 20080243629 A1) which discloses delivery of different sets of service offerings based on requirements specifications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687